DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3  and 12 are objected to because of the following informalities:  "emits" in line 3 should be "emit".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   	Regarding claim 7, the claim requires that the method of claim 6 “further comprises” steps of “printing or transferring the printing ink on the thin-film encapsulation layer; and curing the printing ink by ultraviolet light to form the light out-coupling lens.”  However, claim 6 already includes a step of disposing the material on a thin-film encapsulation layer  and also the step of curing the material composition.  There is insufficient support in the specification as filed for there being an additional step of printing and an additional step of curing the printing ink.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite the limitation "the quantum dots” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the claim requires that the method of claim 6 “further comprises” steps of “printing or transferring the printing ink on the thin-film encapsulation layer; and curing the printing ink by ultraviolet light to form the light out-coupling lens.”  However, claim 6 already includes a step of disposing the material on a thin-film encapsulation layer  and also the step of curing the material composition.  It is unclear how there can be the additional steps of printing  or transferring the printing ink on the thin-film encapsulation layer and then curing the ink when the method already has the steps of applying the material to the thin-film encapsulation layer and curing the material.
Appropriate correction and/or clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 11, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (CN 106632772).  Citations will be made to the machine translation provided with the instant action.
 	Regarding claim 1, Chen discloses “a material composition (paragraphs 12 and 46) of a light out-coupling lens for a quantum dot display panel (the material of Chen is more than capable of performing the intended use), comprising:  	trimethylolpropane tris(3-mercaptopropionate) (paragraphs 12 and 46); triethyleneglycol divinyl ether (paragraphs 12 and 46); and  	an ultraviolet free-radical initiator (paragraphs 12 and 46);  	wherein a molar ratio of trimethylolpropane tris(3-mercaptopropionate) to triethyleneglycol divinyl ether is 2:3 (paragraph 46: ratio of double bond to mercapto groups is controlled to be 1:1, thus the ratio recited must be 2:3).” 	The remaining limitations amount to an intended use of the composition of Chen that the composition of Chen is more than capable of performing. 	Regarding claim 2, Chen further discloses “wherein the material composition is formulated as a printing ink (Examiner asserts that the composition of Chen is more than capable of being printed, and therefore could broadly be interpreted to be ‘a printing ink’).  The remaining limitations amount to an intended use of the composition of Chen that the composition of Chen is more than capable of performing. 	Regarding claim 5, the limitations are drawn to limitations of the quantum dot display panel, not to the material composition.  The composition of Chen is more than capable of performing the intended use of the recited material composition.  	Regarding claim 10, Chen further discloses “a material composition (paragraphs 12 and 46) of light out-coupling lens for a quantum dot display panel (the material composition of Chen is more than capable of being used as a light out-coupling lens for a quantum dot display panel), comprising:  	trimethylolpropane tris(3-mercaptopropionate) (paragraphs 12 and 46); triethyleneglycol divinyl ether (paragraphs 12 and 46); and  	an ultraviolet free-radical initiator (paragraphs 12 and 46);  	wherein a molar ratio of trimethylolpropane tris(3-mercaptopropionate) to triethyleneglycol divinyl ether is 2:3 (paragraph 46: ratio of double bond to mercapto groups is controlled to be 1:1, thus the ratio recited must be 2:3).” 	The remaining limitations amount to an intended use of the composition of Chen that the composition of Chen is more than capable of performing. 	Regarding claim 11, Chen further discloses “wherein the material composition is formulated as a printing ink (Examiner asserts that the composition of Chen is more than capable of being printed, and therefore could broadly be interpreted to be ‘a printing ink’).  The remaining limitations amount to an intended use of the composition of Chen that the composition of Chen is more than capable of performing. 	Regarding claim 14, the limitations are drawn to limitations of the quantum dot display panel, not to the material composition.  The composition of Chen is more than capable of performing the intended use of the recited material composition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US 2015/0380688) in view of Chen. 	Regarding claim 6, Chen et al. disclose “a manufacturing method of a light out-coupling lens for a quantum dot display panel (Figure 2, abstract, paragraphs 77 and 200), comprising steps of:  	mixing” acrylic acid polymers, such as trimethylolpropane triacrylate (paragraph 77);  	“adding an ultraviolet free-radical initiator to for a material composition of the light out-coupling lens (paragraphs 76 and 85); and  	disposing the material composition on a thin-film encapsulation layer of the quantum dot display panel (paragraph 108) and subjecting the material composition to an ultraviolet curing process to form the light out-coupling lens (paragraph 112; see Figure 2, lenses 204).” 	Chen et al. fail to disclose that the polymer used as the matrix is “trimethyloipropane tris(3-mercaptopropionate) and triethyleneglycol divinyl ether in a molar ratio of 2: 3,” instead disclosing using acrylics (paragraph 77).  However, Chen teaches that acrylics have the disadvantages of being volatile, highly toxic, and highly irritating (paragraph 7), and discloses using trimethyloipropane tris(3-mercaptopropionate) and triethyleneglycol divinyl ether in a molar ratio of 2: 3 (paragraph 46) instead of acrylics has the advantages of low viscosity, low volatility, low toxicity, and no peculiar smell, and can result in better electro-optical properties (paragraph 9). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the matrix polymer of Chen instead of the acrylic of Chen et al. in order to have low viscosity, low volatility, low toxicity, no peculiar smell, and/or better electro-optical properties.   	Examiner notes that the combination of Chen et al. and Chen as discussed with respect to claim 6 also renders obvious claims 1, 2, 5, 10, 11, and 14, as the material composition achieved by the combination meets the limitations recited therein.  See also the discussion of those claims above with respect to the limitations that are deemed to be intended use limitations of the material composition.   	Regarding claim 7, the combination of Chen et al. with Chen results in “wherein the manufacturing method further comprises steps of: blending trimethylolpropane tris(3-mercaptopropionate), triethyleneglycol divinyl ether (met by paragraphs 12 and 46 of Chen), and the ultraviolet radical initiator to formulate a printing ink (paragraphs 76, 77, and 85 of Chen et al.);  	printing or transferring the printing ink on the thin-film encapsulation layer (paragraph 111); and  	curing the printing ink by ultraviolet light to form the light out-coupling lens (paragraph 112).” 	Regarding claims 4, 8, and 13, Chen et al. further disclose “wherein the manufacturing method further comprises step of:  	adding a plurality of quantum dots (paragraph 200) and a photoresist (paragraph 220: JSR Micro photoresist) to the material composition,” but is silent as to the relative amounts of the two, leaving the choice up to one having ordinary skill in the art.  That is, Chen et al., as modified, fail to disclose “wherein a mass ratio of the quantum dots and a solute of the photoresist ranges from 2% to 12%.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this case, since the general conditions and amounts are shown in Chen et al., at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to set the mass ratio of the quantum dots and a solute of the photoresist to from 2 to 12 % in order to determine the optimum or workable range.  	Regarding claim 9, Chen et al. further disclose “wherein the manufacturing method further comprises step of: thermally processing the light out-coupling lens (paragraph 112: ‘and thermal curing’; and/or paragraph 115: ‘thermal baking’) wherein the light out-coupling lens is thermally deformed to form a hemispherical shape (see figure 2).”  Chen et al. fail to disclose that the temperature of the thermal curing or thermal baking is 80-100°C, exemplifying only 120°C or higher.  However, Examiner asserts that it is common knowledge that baking and curing are time and temperature dependent processes, wherein longer times are required for lower temperatures, and shorter times for higher temperatures, but that higher temperatures and lower times can result in cracking (see, for example, paragraph 115 of Chen et al. which discusses the problem of cracking during thermal baking).  Therefore, Examiner asserts that one having ordinary skill in the art would have known that lowering the temperature for either the thermal portion of the curing or the thermal baking step would reduce the cracking, and therefore would have been motivated to use a thermal baking and/or curing step at 80-100 °C in order to reduce the cracking.  	Regarding claims 3 and 12, Chen et al. further disclose “wherein the material composition further comprises a plurality of quantum dots, the quantum dots absorb short wavelengths of white light to emits red light or green light (paragraph 221: at least ZnS, CdSe, or CdTe).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853